DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Thayne on 10 February 2021.
The application has been amended as follows:
“inflation slit formed in the primary inflation chamber” has been changed to --inflation slit formed in a panel defining the primary inflation chamber-- (claim 1, line 16);
“a first inflation opening configured to deliver” has been changed to --a first inflation opening formed in a panel defining the primary inflation chamber, and configured to deliver-- (claim 9, line 13);
“a second inflation opening configured to deliver” has been changed to --a second inflation opening formed in the panel defining the primary inflation chamber, and configured to deliver-- (claim 9, line 16);
“fluidly coupled with the primary inflation chamber” has been changed to --fluidly coupled with the primary inflation chamber via a first inflation opening formed in a panel defining the primary inflation chamber-- (claim 17, lines 23-24);

“via a first inflation opening” has been changed to --via the first inflation opening-- (claim 19, lines 3-4);
“via a second inflation opening” has been changed to --via the second inflation opening-- (claim 19, line 6).

Allowable Subject Matter
Claims 1-3, 5-9, 11-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowable subject matter is the first and second inflation slits/openings formed in a panel defining the primary inflation chamber, in combination with other features of claims 1, 9, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616